Lincoln Financial Group December 31, 2007 General Account Supplement This document is dated February 4, 2008.The data contained in this document may not be accurate after such date and LNC does not undertake to update or keep it accurate after such date. Lincoln Financial Group Available For Sale (AFS) by Industry Classifications Amounts in Millions As of 12/31/2007 As of 12/31/2006 Amortized Unrealized Unrealized Fair % Fair Amortized Unrealized Unrealized Fair % Fair AFS - Fixed Maturities Cost Gains (Losses) Value Value Cost Gains (Losses) Value Value Corporate Financial Services 11,234 187 (300) 11,121 19.8% 11,758 280 (65) 11,972 21.4% Basic Industry 2,148 52 (35) 2,165 3.8% 2,587 58 (22) 2,623 4.7% Capital Goods 2,665 66 (16) 2,715 4.8% 2,548 45 (10) 2,582 4.6% Communications 2,903 123 (46) 2,980 5.3% 3,062 115 (23) 3,154 5.6% Consumer Cyclical 3,038 56 (94) 3,000 5.3% 3,109 64 (46) 3,126 5.6% Consumer Non-Cyclical 3,898 101 (25) 3,974 7.1% 3,987 66 (26) 4,027 7.2% Energy 2,688 121 (14) 2,795 5.0% 2,781 86 (15) 2,851 5.1% Technology 660 15 (5) 670 1.2% 641 13 (5) 649 1.2% Transportation 1,409 39 (20) 1,429 2.5% 1,679 45 (8) 1,716 3.1% Industrial Other 710 22 (6) 726 1.3% 720 16 (5) 731 1.3% Utilities 8,051 195 (77) 8,169 14.5% 7,897 173 (41) 8,029 14.4% ABS CDO / CLN [1] 996 8 (205) 799 1.4% 608 18 (1) 624 1.1% CRE CDO 42 - (3) 38 0.1% 42 0 (0) 42 0.1% MBS CDO 1 - - 1 0.0% 12 0 (0) 12 0.0% Credit Card 160 1 (2) 159 0.3% 41 2 - 43 0.1% Home Equity 1,209 4 (76) 1,137 2.0% 1,199 9 (9) 1,198 2.1% Manufactured Housing 161 7 (5) 163 0.3% 171 8 (1) 178 0.3% Auto Loan 4 - (0) 4 0.0% 4 - (0) 4 0.0% Other 235 4 (1) 238 0.4% 257 7 (1) 263 0.5% CMBS Non-Agency Backed 2,711 49 (70) 2,689 4.8% 2,691 47 (19) 2,719 4.9% CMOs Agency Backed 4,547 74 (19) 4,602 8.2% 3,729 25 (32) 3,722 6.7% Non-Agency Backed 2,347 10 (110) 2,247 4.0% 1,586 13 (14) 1,585 2.8% Pass Thrus Agency Backed 933 18 (2) 949 1.7% 437 3 (3) 436 0.8% Non-Agency Backed 153 0 (5) 149 0.3% 101 1 (2) 99 0.2% Municipals Taxable 133 5 (0) 138 0.2% 139 5 (1) 143 0.3% Tax-Exempt 6 0 (0) 6 0.0% 6 0 - 6 0.0% Government/Gov Agencies United States 1,261 106 (4) 1,364 2.4% 1,379 64 (9) 1,434 2.6% Foreign 1,663 92 (19) 1,736 3.1% 1,693 96 (12) 1,777 3.2% Redeemable Preferred Stock 103 9 (1) 111 0.2% 99 9 (0) 108 0.2% AFS - Fixed Maturities 56,069 1,366 (1,159) 56,276 100.0% 54,960 1,264 (371) 55,853 100.0% AFS - Equities 548 13 (43) 518 681 22 (2) 701 Total AFS Securities 56,617 1,379 (1,202) 56,794 55,641 1,286 (373) 56,554 Trading Securities [2] 2,512 265 (47) 2,730 2,809 253 (26) 3,036 Total AFS & Trading Securities 59,129 1,644 (1,249) 59,524 58,450 1,539 (399) 59,590 [1] Includes amortized cost of $850 million as of 12/31/2007, related to Credit-Linked Notes. For additional information, see "Credit-Linked Notes (CLN)" disclosure starting on page 16 of the third quarter 2007 10Q. [2]The trading securities support our Modco reinsurance agreements and the investment results are passed directly to the reinsurers. Lincoln Financial Group AFS - Exposure to Residential MBS and Related Collateral As of 12/31/2007 Amounts in Millions Total Agency Prime/Non-Agency Alt-A Subprime Fair Amortized Fair Amortized Fair Amortized Fair Amortized Fair Amortized Type Value Cost Value Cost Value Cost Value Cost Value Cost CMOs/Pass Thrus 7,947 7,980 5,453 5,378 1,549 1,603 945 999 - - ABS Home Equity 1,137 1,209 - 402 419 735 790 MBS CDO 1 1 - 1 1 Total 9,085 9,190 5,453 5,378 1,549 1,603 1,347 1,418 736 791 Rating AAA 8,308 8,313 5,411 5,337 1,204 1,219 1,070 1,105 623 652 AA 598 668 21 21 299 331 229 259 50 57 A 98 117 21 21 15 19 26 31 35 47 BBB 54 66 - - 12 16 16 17 26 33 BB and below 27 26 - - 19 18 6 6 2 2 Total 9,085 9,190 5,453 5,378 1,549 1,603 1,347 1,418 736 791 Origination Year 2004 and prior 4,399 4,408 3,174 3,145 445 453 418 430 362 380 2005 1,500 1,536 649 648 290 297 319 333 242 258 2006 1,125 1,192 223 220 290 309 480 510 132 153 2007 2,060 2,055 1,407 1,366 523 544 130 145 - - Total 9,085 9,190 5,453 5,378 1,549 1,603 1,347 1,418 736 791 Note: This table does not include the fair value of trading securities totaling $225 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $225 million in trading securities consisted of $165 million prime, $41 million alt-a, and $19 million subprime. Lincoln Financial Group AFS - Asset Backed Securities - Consumer Loan As of 12/31/2007 Amounts in Millions Total Credit Card [1] Auto Loans Fair Amortized Fair Amortized Fair Amortized Value Cost Value Cost Value Cost Total 163 164 159 160 4 4 Rating AAA 130 132 126 128 4 4 BBB 33 33 33 33 Total 163 164 159 160 4 4 [1] Additional indirect credit card exposure through structured securities is excluded from this table. See "Credit-Linked Notes (CLN)" disclosure starting on page 16 of the third quarter 2007 10-Q. Note: This table does not include the fair value of trading securities totaling $5 million which support our Modco reinsurance agreements since investment results for these agreements are passeddirectly to the reinsurers.The $5 million in trading securities consisted of $5 million credit card securities. Lincoln Financial Group AFS - Commercial Mortgage Backed Securities As of 12/31/2007 Amounts in Millions Total Multiple Property Single Property CRE CDOs Fair Amortized Fair Amortized Fair Amortized Fair Amortized Type Value Cost Value Cost Value Cost Value Cost CMBS 2,689 2,711 2,532 2,542 157 169 - - CRE CDOs 38 42 - 38 42 Total 2,728 2,752 2,532 2,542 157 169 38 42 Rating AAA 1,868 1,858 1,755 1,742 78 79 35 38 AA 468 475 452 455 13 17 3 3 A 275 291 213 224 62 67 - - BBB 94 107 90 100 4 6 - - BB and below 22 21 22 21 - Total 2,728 2,752 2,532 2,542 157 169 38 42 Origination Year 2004 and prior 1,933 1,908 1,846 1,822 84 83 3 3 2005 423 443 356 367 54 61 13 15 2006 242 268 201 220 19 25 21 23 2007 130 133 130 133 - Total 2,728 2,752 2,532 2,542 157 169 38 42 Note: This table does not include the fair value of trading securities totaling $111 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $111 million in trading securities consisted of $107 million CMBS and $4 million CRE CDOs. Lincoln Financial Group Commercial Mortgage Loan Portfolio Net of Reserves As of 12/31/07 Amounts in Millions LNC MORTGAGE LOAN DISTRIBUTION Property Type Amt $ % State Exposure Amt $ % Apartment 756 10% CA 1,514 20% Retail 1,819 25% TX 638 9% Office Building 2,548 34% MD 395 5% Industrial 1,816 24% VA 329 4% Hotel/Motel 336 5% AZ 317 4% Mixed Use 41 1% WA 304 4% Other Commercial 106 1% FL 299 4% Total 7,423 100% IL 294 4% TN 286 4% NC 278 4% Geographic Region Amt $ % PA 267 4% New England 192 3% GA 249 3% Middle Atlantic 503 7% NV 213 3% East North Central 817 11% OH 202 3% West North Central 454 6% IN 193 3% South Atlantic 1,668 22% MN 153 2% East South Central 398 5% NJ 147 2% West South Central 691 9% MA 128 2% Mountain 738 10% MO 112 2% Pacific 1,961 26% Other States Under 1% 1,105 15% Total 7,423 100% Total 7,423 100% Lincoln Financial Group Additional Disclosure of Insured Bonds and Direct Exposure As of 12/31/2007 Amounts in Millions Insured Total Total Total Total Monoline Name Direct Exposure Bonds [1] Amortized Cost Unrealized Gain Unrealized (Loss) Market Value AMBAC 117 117 3 (2) 118 CAPMAC 4 4 0 (0) 4 CMAC 0 0 0 (0) 0 FGIC 26 55 81 1 (9) 72 FSA 41 41 1 (0) 42 MBIA 12 78 90 3 (2) 91 MGIC 11 8 19 0 (2) 18 PMI GROUP INC 27 27 0 (5) 23 RADIAN GROUP INC 19 19 0 (3) 16 XL CAPITAL LTD 92 65 157 2 (11) 148 Total 187 368 555 9 (33) 532 [1] Additional indirect insured exposure through structured securities is excluded from this table. See "Credit-Linked Notes (CLN)" disclosure starting on page 16 of the third quarter 2007 10-Q. Note: This table does not include the fair value of trading securities totaling $36 million which support our Modco reinsurance agreements since investment results for these agreements are passed directly to the reinsurers. The $36 million in trading securities consisted of $13 million of Direct Exposure and $23 million of Insured Exposure.
